Citation Nr: 0834307	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  07-26 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to 
February 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 decision by the RO that, in 
pertinent part, denied service connection for bilateral 
hearing loss.

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
veteran if further action is required on his part.


REMAND

When VA receives a complete or substantially complete 
application for benefits, it is required to make reasonable 
efforts to help the claimant obtain evidence necessary to 
substantiate his claim, to include relevant records from 
Federal sources.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 
38 C.F.R. § 3.159(c)(1)-(3) (2007).  VA is also required to 
provide a medical examination and/or opinion when necessary 
to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2007).

The veteran testified during a January 2008 Board hearing 
that he began receiving treatment at the VA Medical Center 
(VAMC) in Louisville, Kentucky in 1994.  At present, his VA 
claims file contains electronic and handwritten records of 
treatment from that facility dated from September 1994 to 
February 1995 (obtained through the Social Security 
Administration (SSA)); the reports of VA compensation 
examinations performed at that facility in November 1994; and 
numerous electronic records of treatment from that facility 
dated from November 1999 forward (obtained by the RO).  The 
claims file contains no clinical reports from that facility, 
either handwritten or electronic, that span the period from 
February 1995 to November 1999.

It appears highly likely that the veteran received treatment 
at the VAMC in Louisville between February 1995 and November 
1999.  The record on appeal contains a variety of test 
results from that facility dated during that period.  It 
stands to reason that at least some of that testing was 
ordered in connection with, or as a result of, one or more 
contemporaneous clinical visits.  In addition, the available 
records from 1994 and 1995 show that the cause of the 
veteran's decreased hearing (as well as dizziness and 
tinnitus) was under active investigation as of February 1995; 
suggesting that further testing and/or evaluation was 
forthcoming.

Because it appears likely that additional, relevant reports 
of VA treatment may be available, further development is 
required.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2007).  See also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (holding that VA is charged with constructive 
notice of medical evidence in its possession).  In view of 
the additional evidence (including SSA records) that has been 
procured since nexus opinions were last obtained in 2006, and 
the evidentiary development that is being hereby undertaken, 
the Board also finds it necessary to have the veteran 
reexamined for purposes of obtaining a new etiological 
opinion; one that is based on the entirety of the expanded 
record.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Take action to ensure that all relevant 
records of the veteran's treatment at the 
VAMC in Louisville, Kentucky, dated from 
February 1995 to November 1999, and after 
June 26, 2007, are associated with the 
claims file, including, but not limited to, 
any and all non-electronic (i.e., typed or 
hand-written) clinical records, progress 
notes, and/or reports of hospitalization, 
whether or not they have been archived, 
following the procedures set forth in 
38 C.F.R. § 3.159.

2.  After the foregoing development has been 
completed, arrange to have the veteran 
scheduled for an examination of his ears.  
After reviewing the claims file, examining 
the veteran, and conducting audiometric and 
speech discrimination (Maryland CNC) testing 
on both ears, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (i.e., whether it is 50 
percent or more probable) that the veteran 
has a current hearing disability that can be 
attributed to service, to include any in-
service exposure to noise.  In so doing, the 
examiner should discuss and comment upon the 
prior etiological opinions of record, dated 
in July and November 2006.  A complete 
rationale should be provided.

3.  Thereafter, take adjudicatory action on 
the claim here in question.  If the benefit 
sought remains denied, furnish a 
supplemental statement of the case (SSOC) to 
the veteran and his representative.  The 
SSOC should contain, among other things, a 
citation to, and summary of, the current 
version of 38 C.F.R. § 3.159 (see Notice and 
Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 
2008) (to be codified at 38 C.F.R. 
§ 3.159)).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2007).

